         Case 1:20-mj-00084-GMH Document 1-1 Filed 05/11/20 Page 1 of 2



                                   STATEMENT OF FACTS

        On Sunday, May 10, 2020, at approximately 11:05 p.m., members of the Metropolitan
Police Department (MPD) Narcotics and Special Investigations (NSID) Gun Recovery Unit
(GRU) were on patrol in the 2600 block of Birney Place Southeast in Washington, D.C. Officers
observed a dark gray Infiniti G35X with Virginia temporary registration of A53111 occupied
twice, parked on the roadway with heavily tinted windows and partially blocking a driveway. An
individual, later identified as Ronnard Williams (Defendant Williams), was in the driver’s seat and
an individual, later identified as Michael Morgan (Defendant Morgan), was in the right rear
passenger seat. Defendant Williams would only roll down the window approximately one-fourth
of the way down, making it difficult for officers to see inside the vehicle.

        Sergeant Kniseley was at the right rear door and illuminated the area where Defendant
Morgan was seated with his flashlight. Sergeant Kniseley immediately observed a firearm resting
on Defendant Morgan’s right foot and alerted the other officers on scene. Sergeant Kniseley
attempted to open the right rear door, but could not due to it being locked. Officer Laury instructed
Defendant Williams to unlock the doors and he refused. Officer Laury was able to reach inside of
the driver side door and unlock the doors, allowing officers to open the doors.

        The firearm at Defendant Morgan’s feet was immediately secured by Officer Guzman.
Defendant Morgan was removed from the vehicle and placed under arrest. Defendant Williams
refused to exit the vehicle and had to be removed by officers. Defendant Williams resisted being
placed in handcuffs, but was eventually detained.

        A WALES/NCIC check of the temporary Virginia registration determined that the vehicle
was registered to Defendant Williams. A search of the entire vehicle was conducted. Sergeant
Kniseley recovered a second firearm in the trunk of the vehicle inside of a drawstring bag. A clear
bag containing 73 grams of marijuana was recovered from the front passenger floorboard. An
additional clear bag containing 115 grams of marijuana was recovered inside of the drawstring bag
where the second firearm was recovered. Additionally, $2,000 U.S. currency was recovered from
a Versace box in the glove compartment of the vehicle. Defendant Williams was placed under
arrest.

        The firearm that was recovered that was resting on the foot of Defendant Morgan was
determined to be a Glock, model 22, .40 caliber semiautomatic handgun with a serial number of
YCC466. When it was recovered, it was loaded with one (1) round in the chamber and twelve
(12) rounds in a fifteen (15) round capacity magazine. The firearm that was recovered from the
trunk of the vehicle registered to and driven by Defendant Williams was determined to be a Glock,
model 21, .45 caliber semiautomatic handgun with a serial number of BHUN241. When it was
recovered, it was loaded with one (1) round in the chamber and nine (9) rounds in an unknown
capacity magazine. A WALES/NCIC check of the Glock 21 revealed that it was stolen out of
Prince George’s County Maryland. There are no firearm or ammunition manufacturers in the
District of Columbia. Therefore, the firearms and ammunition in this case would have traveled in
interstate commerce.

       A criminal history check of Defendant Williams through the National Crime Information
Center (NCIC) confirmed that the defendant has a prior felony conviction for Robbery with a
Deadly Weapon in the Seventh Judicial Circuit Court for Prince George’s County Maryland, case
         Case 1:20-mj-00084-GMH Document 1-1 Filed 05/11/20 Page 2 of 2



number T091786X. Defendant Williams was sentenced to 15 years of incarceration for this
offense. Additionally, the defendant has a prior felony conviction for Grand Larceny greater than
$200 in the Arlington County Virginia Circuit Court, case number VA007015J. Defendant
Williams was sentenced to 3 years of incarceration for this offense. Therefore, the defendant was
aware at the time of his arrest in this case that he had prior convictions for crimes punishable by
more than one year.

       A criminal history check of Defendant Morgan through the National Crime Information
Center (NCIC) confirmed that the defendant has a prior felony conviction for two counts of
Robbery in the Superior Court for the District of Columbia, docket number 2017 CF3 2774.
Defendant Morgan was sentenced to 48 months of incarceration for this offense. Therefore, the
defendant was aware at the time of his arrest in this case that he had a prior conviction for crimes
punishable by more than one year.



                                              _________________________________
                                              OFFICER CHRISTINA LAURY
                                              METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 11th day of May, 2020.


                                                     ___________________________________
                                                     G. MICHAEL HARVEY
                                                     U.S. MAGISTRATE JUDGE
